DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claim recites a term of property “thermal decomposition temperature under inert gas at atmospheric pressure of the organometallic complex”. Under the plain meaning of the term, the broadest reasonable interpretation of the term “thermal decomposition temperature” appears to be the temperature which an organometallic complex would break down when surrounded by inert gas and when the pressure is at atmospheric pressure. However, the instant specification has an express definition of the decomposition temperature that contradicts the conditions on the aforementioned term of property. Paragraph [0033] of the instant specification defines the thermal decomposition temperature as follows:
The thermal decomposition temperature, in the present invention, refers to a temperature at which a source material adsorbed on a substrate installed in an evacuated reaction chamber spontaneously decomposes even when no reactive gas is present, and specifically refers to a temperature at which, instead of saturated adsorption of the source material on the substrate, deposition of decomposition products of the source material starts.

	As clear in paragraph [0033], the thermal decomposition temperature is expressly defined to refer to the spontaneous onset of decomposition products depositing on a substrate in an evacuated chamber (i.e. less than atmospheric pressure) and optionally with no reactive gas present. The specific definition of the decomposition temperature contradicts the limitation’s requirements in the instant claims, and renders unclear whether the claim is meant to be read in the plain meaning, in light of the specific definition within the instant specification, or in view of a temperature requirement that is (potentially inherent but not necessarily) independent of pressure, rendering the term of property indefinite. For the purposes of art rejections, the Examiner considers any of the above interpretations for satisfying the required limitation.
Regarding claim 2, upon reconsideration of the claims.  The examiner notes that the instant claim recites “cyclopentadienyl-based ligand”.  While a “cyclopentadienyl ligand” is clear as referring to a particular ligand, the addition of the word “based” to an otherwise definite expression extends the scope of the expression so as to render it indefinite, and the instant specification does not expressly define the scope of what “based” is intended to convey. This is similar to language that adds the word “type” to an otherwise definite expression. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 and 11 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 12, the independent claims have been amended to recite [emphasis added]:
a process of supplying a mixture gas containing a nucleophilic gas and an electrophilic gas into the reaction chamber at a temperature not higher than a substrate temperature ,wherein the substrate temperature is lower than the thermal decomposition temperature under inert gas at atmospheric pressure of the organometallic complex,

	Under the broadest reasonable interpretation, the claim requires that the mixture gas is supplied at a specific temperature, that is not higher than a substrate temperature.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). 
In their response filed on October 5, 2022, Applicant submitted that support for their amendment may be found in at least paragraphs [0048] – [0050] of the published application (i.e. paragraphs [0033] – [0035] of the specification presented by the filing date of the application). While the recitations provide support of having a substrate temperature lower than the thermal decomposition temperature of the organometallic complex, there is no express recitation of such a limitation that requires that the temperature of the supplied mixture gas not be higher than the substrate temperature. Paragraphs [0033] – [0035]  of the aforementioned specification describes the effects of substrate temperature and the effects of using a nucleophilic gas in combination with an electrophilic gas to deposit a metal film, but does not provide inferences of the effect of the temperature of the introduced mixture gas.  The provided examples detailed in paragraphs [0041] – [0044] of the aformentioned specification only describe the effects of substrate temperature. The provided comparative examples does describe supplying argon into a system at room temperature, and that the system was heated to 120°C; however, argon is not a nucleophilic gas and not an electrophilic gas in light of the specification. Likewise describing an overall system as reaching a temperature does not sufficiently infer providing heated gas into the system at such a temperature. Accordingly, the amendment introduces New Matter. Thus, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.
Furthermore regarding claims 1 and 11, in light of the indefiniteness of the term of property “thermal decomposition temperature under inert gas at atmospheric pressure of the organometallic complex”, in view of an interpretation where the thermal decomposition temperature at atmospheric pressure (plain meaning) is not the same temperature as the temperature in an evacuated chamber where the organometallic complex decomposes on a substrate to deposit decomposition products, the claim limitation introduces a limitation that is not expressly recited within the originally filed disclosure and there is insufficient conveyance that such a limitation is inherently or implicitly disclosed, potentially introducing New Matter.   Thus, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 2, 4, 5, 6 are newly rejected under 35 U.S.C. 103 as being unpatentable over Matsuda US 2006/0211228 A1 (hereafter “Matsuda”) in view of Uehigashi et al. US 2012/0264310 A1 (hereafter “Uehigashi”) .
Regarding claims 1, 2, 4, 5; Matsuda is directed to methods of forming a ruthenium metal layer through an ALD method (Abstract). Matsuda discloses that a precursor used for forming the metal layer may be a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ligands such as ethylcyclopentadienyl [meeting claim 2] in compounds such as (2,4-dimethylpentadienyl) ( ethylcyclopentadienyl) ruthenium ([0021] – [0022]). Matsuda discloses the steps of depositing the precursor onto a substrate in a process [reaction] chamber, then exposing the precursor to a gas of H2, a gas of N2 or a combined gas of H2 [electrophilic gas] and NH3 [nucleophilic gas] at a temperature between 200 to 300°C to deposit a ruthenium metal film ([0007], [0023], [0060]). Matsuda specifically states that the ALD process can be a thermal atomic layer deposition without the use of a plasma ([0055] – [0057]).
While Matsuda does teach that the process gas may be a combination of H2 [electrophilic] and NH3 [nucleophilic], Matsuda does not teach a specific process of supplying a mixture gas containing both the nucleophilic and electrophilic gas. Furthermore Matsuda does not expressly teach that the mixture gas as recited is supplied into the reaction chamber at a temperature not higher than a substrate temperature, and that the substrate temperature is lower than the thermal decomposition temperature under inert gas at atmospheric pressure of the organometallic complex.
With regards to the process gas being a combination of electrophilic and nucleophilic gas:
Uehigashi is directed to a method of forming a nickel film by either a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method (Abstract; [0032]). Uehigashi discloses the process steps of: supplying a nickel alkylaminidinate into a reaction chamber alongside a silicon substrate ([0032] – [0036]); and supplying in sequence a combination of H2 gas and NH3 gas ([0032], [0036] – [0039]).  Uehigashi discloses supplying the nickel alkylamidinate onto a substrate at various temperatures between 200 – 350°C followed by the specific mixed gas of H2 and NH3 ([0041], [0044]).  Uehigashi further discloses that that a combination of H2 gas and NH3 gas in the context of producing a Ni film allows for better control of the growth rate for a Ni film, lower temperatures for growing a Ni film, reduced carbon impurities, and surface morphology.  ([0022], [0038], Fig. 5 showing relationship of optimization for film thickness or resistivity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized or modified the method of Matsuda to deliberately and specifically supply a mixture gas containing both the NH3 [nucleophilic] and H2 [electrophilic] gas because Uehigashi teaches that each gas individually improves aspects of the resultant metal film, and one of ordinary skill in the art would combine the gases in specific ratios in order to optimize across all the considerations for film quality as known in the art.
Furthermore, as the use of the gases H2 and NH3 or a combination thereof is taught by Matsuda as suitable as being the hydrogen-containing gas ([0023], [0060]) and a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ([0021] – [0022]), it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the disclosed method of Matsuda to specifically use a combination of H2 and NH3 with a ruthenium  organometallic complex that contains cyclopentadienyl because Matsuda teaches that the combination of gases alongside the use of the aforementioned ruthenium organometallic complex are suitable for the deposition of a ruthenium metal layer.  As taught by Matsuda, the use of a combination of an electrophilic gas [H2] and a nucleophilic gas [NH3] is known to be suitable for the purpose of being a hydrogen-containing gas to create ruthenium metal layers.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
With regards to the substrate temperature being lower than the thermal decomposition temperature under inert gas at atmospheric pressure of the organometallic complex: 
Matsuda in view of Uehigashi teaches the claimed invention above but fails to teach that the substrate is set at a temperature which is lower (such as by 3°C as required by claim 6) than the thermal decomposition temperature of the organometallic complex. It is reasonable to presume that the temperatures used in the process of Matsuda in view of Uehigashi being lower than a thermal decomposition temperature of Matsuda’s organometallic processes is inherent to Matsuda in view of Uehigashi. Support for said presumption is found in the use of like materials and like processes (i.e. Matsuda discloses that the reactor temperature used to form films from the precursor is 200 – 300°C and to prevent self-decomposition in the recited reactor conditions and atmosphere ([0060]); the recited temperature in Uehigashi is identical to the conditions set forth in Example 1 of the instant specification) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Matsuda in view of Uehigashi product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Alternatively, Matsuda discloses that the substrate temperature can be fixed inorder to maintain a layer of the organometallic precursor on the substrate surface ([0056]).  Matsuda discloses that the substrate temperature may be between about 50°C to about 600°C and expressly suggests setting the substrate temperature where the ruthenium organometallic precursor does not undergo self-decomposition because such self-decomposition would not result in a self-limiting layer-by-layer growth ([0060]); Matsuda therefore suggests a desire to maintain a substrate temperature that does not induce organometallic precursor decomposition but sufficient to drive a deposition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Matsuda by optimizing the substrate temperature to be within a given temperature below the decomposition temperature because Matsuda suggests that such a given temperature enables the deposited film uniformity that is an advantage of an ALD process.
With regards to the temperature of the supplied mixture gas not being higher than a substrate temperature:
	Matsuda discloses an apparatus used for practicing the disclosed method comprising a gas supply system 190 comprising a reactant gas source 191 ([0042]; Fig. 2). The gas supply system provides hydrogen-containing gas (e.g. hydrogen or ammonia or both) and is coupled to the vapor precursor delivery system 140.  In an embodiment, the temperatures of the vapor line can be controlled from about 20°C to about 100°C ([0041]). Finally, Matsuda discloses that the deposition system described by Fig. 2 may be used to practice the ALD methods ([0054]), thus implying embodiments where the hydrogen-containing gas is supplied to the reaction chamber at temperatures of about 20°C [also commonly accepted as room temperature] to 100°C, overlapping with the range of potential substrate temperatures. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claims 3, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Shenai-Khatkhate et al. US 2008/0026578 A1 (hereafter “Shenai-Khatkhate” ) and Uehigashi. 
Regarding claims 12, 3, 13, 14; Matsuda and Uehigashi discloses and renders obvious, mutatis mutandis, the steps and elements shared between claim 1 and 12. Additionally, Matsuda discloses that other ruthenium organometallic precursors may be used with the practice of their disclosed invention ([0021]).
Matsuda does not expressly teach that the precursor has an alkyl ligand that coordinates to the ruthenium metal.
Shenai-Khatkhate is directed to organometallic compounds containing electron donating group-substituted alkyenyl ligands (Abstract). The organometallic compounds are to be used for vapor deposition techniques such as ALD (Abstract; [0002], [0005]). Shenai-Khatkhate discloses that the compounds may have a general formula of                         
                            
                                
                                    
                                        
                                            EDG
                                            -
                                            
                                                
                                                    
                                                        
                                                            C
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    y
                                                    '
                                                
                                            
                                            -
                                            C
                                            
                                                
                                                    R
                                                
                                                
                                                    3
                                                
                                            
                                            =C
                                            
                                                
                                                    R
                                                
                                                
                                                    4
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            C
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    5
                                                                
                                                            
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    6
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            '
                                                            '
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                
                            
                            
                                
                                    M
                                
                                
                                    +
                                    m
                                
                            
                            
                                
                                    L
                                
                                
                                    m
                                    -
                                    n
                                
                                
                                    1
                                
                            
                            
                                
                                    L
                                
                                
                                    p
                                
                                
                                    2
                                
                            
                        
                    , wherein each R1and R2 are independently chosen from H, (C1-C6)alkyl and EDG; R3=H, (C1-C6)alkyl, EDG or EDG-(CR1R2)y’; R4=H or (C1-C6)alkyl; each R5 and R6 are independently chosen from H and (C1 - C6)alkyl; EDG is an electron donating group; M=a metal; L1=an anionic ligand; L  is a neutral ligand; y'=0-6· y"=0-6· m=the valence of M; n = 1-7 and p=0-3 ([0005];Claim 1). The anionic ligands that may be used include inter alia hydrides, alkyls and cyclopentadienyls ([0012]). The metals can be inter alia Ru, Rh, Pd, Ir or Pt ([0011]). Shenai-Khatkhate discloses that precursors of the above general formula offer a balance of properties that would be needed for ALD deposition conditions, such as improved volatility, metal center shielding and thermal stability ([0004], [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matsuda by substituting the precursor with one of Shenai-Khatkhate, including precursors where the anionic ligands are one or more of alkyls and hydrides because Shenai-Khatkhate teaches that such precursors offer improved properties suitable for ALD deposition, including improved volatility, metal center shielding and thermal stability.
Furthermore, the use of the gases H2 and NH3 or a combination thereof is taught by Matsuda as suitable as being the hydrogen-containing gas ([0023], [0060]) and a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ([0021] – [0022]).  Shenai-Khatkhate teaches that both alkyl ligands and cyclopentadienyl ligands are known ligands that can be used together and independently selected ([0013], “When 2 or more L1 [anionic] ligands are present, such ligands may be the same or different, i.e. the L1 ligands are independently selected. In one embodiment, at least one L1 ligand is present”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the disclosed method of Matsuda to specifically use a combination of H2 and NH3 with a ruthenium  organometallic complex that contains alkyl ligands (or both alkyl and cyclopentadienyl ligands) because Matsuda and Shenai-Khatkhate teach respectively that the combination of gases alongside the use of the aforementioned ruthenium organometallic complex are suitable for the deposition of a ruthenium metal layer.  As taught by Matsuda, the use of a combination of an electrophilic gas [H2] and a nucleophilic gas [NH3] is known to be suitable for the purpose of being a hydrogen-containing gas to create ruthenium metal layers.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
With regards to the temperature of the substrate, Matsuda in view of Shenai-Khatkhate and Uehigashi teaches the claimed invention above but fails to teach that the substrate is set at a temperature which is 3°C or lower than a thermal decomposition temperature of the organometallic complex. It is reasonable to presume that the temperatures used in the process of Matsuda in view of Uehigashi being lower than a thermal decomposition temperature of Matsuda’s organometallic processes is inherent to Matsuda in view of Shenai-Khatkhate and Uehigashi. Support for said presumption is found in the use of like materials and like processes (i.e. Matsuda discloses that the reactor temperature used to form films from the precursor is 200 – 300°C and to prevent self-decomposition in the recited reactor conditions and atmosphere ([0060]); the recited temperature in Uehigashi is identical to the conditions set forth in Example 1 of the instant specification) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Matsuda in view of Uehigashi product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Alternatively,  it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Matsuda by optimizing the substrate temperature to be within a given temperature below the decomposition temperature because Matsuda suggests that such a given temperature enables the deposited film uniformity that is an advantage of an ALD process.


Claim 11 is newly rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Uehigashi as applied to claims 1, 2, 4, 5, 6 above, and further in view of Shenai-Khatkhate.
Regarding claim 11, Matsuda discloses that Ru(EtCp)2 or Ru(DMAP)(EtCp) may be a suitable precursors ([0021]). As readily apparent, Ru(EtCp)2 is a precursor that has only aromatic anionic ligands.
Matsuda does not expressly teach that the precursor has an alkyl ligand or hydride ligand that coordinates to the ruthenium metal in addition to the aromatic anionic ligand.
Shenai-Khatkhate discloses that that a noble metal may be combined with anionic ligands such as inter alia hydrides, alkyls and cyclopentadienyls (such as DMAP) ([0012]) and that two anionic ligands may be combined with the noble metal where each are independently selected ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matsuda by substituting the precursor with one of Shenai-Khatkhate, including precursors where the anionic ligands are one or more of cyclopentadienyls [aromatic anionic ligand], alkyls and hydrides because Shenai-Khatkhate teaches that such precursors offer improved properties suitable for ALD deposition, including improved volatility, metal center shielding and thermal stability.
Furthermore, the use of the gases H2 and NH3 or a combination thereof is taught by Matsuda as suitable as being the hydrogen-containing gas ([0023], [0060]) and a ruthenium [noble metal] organometallic complex that contains cyclopentadienyl ([0021] – [0022]).  Shenai-Khatkhate teaches that both alkyl ligands and cyclopentadienyl ligands are known ligands that can be used together and independently selected ([0013], “When 2 or more L1 [anionic] ligands are present, such ligands may be the same or different, i.e. the L1 ligands are independently selected. In one embodiment, at least one L1 ligand is present”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the disclosed method of Matsuda to specifically use a combination of H2 and NH3 with a ruthenium  organometallic complex that contains both alkyl and cyclopentadienyl ligands because Matsuda and Shenai-Khatkhate teach respectively that the combination of gases alongside the use of the aforementioned ruthenium organometallic complex are suitable for the deposition of a ruthenium metal layer.  As taught by Matsuda, the use of a combination of an electrophilic gas [H2] and a nucleophilic gas [NH3] is known to be suitable for the purpose of being a hydrogen-containing gas to create ruthenium metal layers.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Response to Arguments
Applicant's arguments filed on October 5, 2022 have been fully considered but they are not fully persuasive.

Applicant’s principal arguments are: 
a.) A person of ordinary skill in the art would have understood that the disclosure in Matsuda concerning using a combination of H2 and NH3, relates to the use of plasma (PEALD) not to an ALD method substantially not using either one of a gas in a plasma or radical state and a gas containing oxygen atoms because: 1.) the disclosure of TALD and PEALD occurs in a separate disclosure of Matsuda (paragraph [0055]); 2.) Matsuda does not disclose that the combination of H2 and NH3 can be used in an ALD method substantially not using either one of a gas in a plasma or radical state and a gas containing oxygen atoms; 3.) a person of ordinary skill in the art would have understood that in a conventional TALD process such as that disclosed by Matsuda, neither NH3 nor the gas mixture of N2 and H2 , without activation by plasma, would react with the ruthenium organometallic precursor, as shown by Park  US 2006/0177601 (hereafter “Park”) at paragraph [0025]; 4.) Matsuda does teach the specific conditions to be used in the TALD process for somehow successfully arriving at the use of the combination of H2 and NH3 without activation by plasma.
b.) As evidenced by Park and Harada US 2018/0258526 A1, hydrogen or ammonia does not react even at the thermal decomposition temperature, also clearly demonstrates that the reaction gas cannot react in thermal ALD because TALD is typically performed at a lower temperature than such conventional CVD by thermal activation.
c.) Unlike the ruthenium organometallic precursor of Matsuda, the nickel alkylamidinate of Uehigashi (which does not have a nickel-carbon bond) is not an organometallic compound. Uehigashi merely teaches conditions purportedly suitable for nickel alkylamidinate. Thus, a person would not have had a reason-much less with a reasonable expectation of success for applying such conditions in the context of the completely different precursor disclosed by Matsuda.

In response to the applicant's arguments, please consider the following comments.
a.) The Examiner respectfully disagrees with the reasons presented by the Applicant as to why a person of ordinary skill in the art would have understood that the disclosure in Matsuda using a combination of H2 and NH3 relates to the use of plasma atomic layer deposition (PEALD) and not to an ALD method substantially not using either one of a gas in a plasma or radical state and a gas containing oxygen atoms. 
With respect to reason 1.): “The use of patents as references ... are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983); “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Contrary to Applicant’s arguments, Matsuda discloses that the thermal ALD process includes alternatingly exposing the substrate to a ruthenium organometallic precursor and exposing the substrate to a hydrogen-containing gas, referencing back to the disclosed embodiments of hydrogen-containing gases of H2, NH3 or a combination thereof ([0023], [0038]; claim 7).  
With respect to reason 2.): As previously discussed in the Final Rejection mailed on August 24, 2021 (page 8), Matsuda strongly teaches and suggests that the TALD process, which does not utilize a plasma is an alternative to the PEALD process, which expressly utilizes a plasma. Matsuda in view of Uehigashi therefore meets the requirement of an ALD process that does not use a gas in a plasma or radical state.  Furthermore, the recited teachings do not describe the inclusion of an oxygen gas, therefore implying that no oxygen is utilized.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to reasons 3.) and 4.): When [a] reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).
Applicant asserts that one of ordinary skill would have understood that a mixture of N2 and H2 would not react with the ruthenium organometallic precursor in a process of TALD and that Matsuda does not teach the specific conditions to be used in the TALD process for successfully arriving at the use of the combination of H2 and NH3 without activation by plasma.  In other words, that Matsuda does not enable/ is operable to use a combination of the aforementioned gases in a TALD process. 
However, contrary to Applicant’s argument, Matsuda expressly discloses as a specific embodiment that the TALD process can be practiced by alternatingly exposing the substrate to a ruthenium organometallic precursor and exposing the substrate to a hydrogen-containing gas ([0055]). The hydrogen-containing gas can be H2, NH3 or a combination thereof ([0023]). Matsuda also generally discusses process conditions such as process chamber wall temperature, substrate temperature ([0056]) – such as substrate temperatures of 50°C to 600°C ([0060]), and process chamber pressure ([0061]) according to embodiments of their disclosed invention, which can apply to both the disclosed TALD and plasma enhanced atomic layer deposition (PEALD) embodiments. Finally, Matsuda discloses that the substrate temperature for depositing the first ruthenium metal layer (by PEALD or TALD) can be selected where ruthenium organometallic precursor does not undergo self-decomposition ([0060]), suggesting embodiments within the newly presented process limitations related to temperature. 
	Applicant cites as an example paragraph [0025] of Park et al. US 2006/0177601 A1 to argue that one of ordinary skill in the art would have recognized that neither NH3 nor the gas mixture of N2 and H2 would react with the ruthenium organometallic precursor (e.g. Ru(EtCP)2 , shared between Park and Matsuda) without activation by plasma (see also paragraph [0038] which states that ammonia gas does not practically [in other words, possible but not effectively] react with the ruthenium precursor gas below 400°C without plasma activation . However, paragraph [0025] discloses that their present invention is a method of depositing ruthenium films at temperatures below 400°C, not an affirmative statement that thermal atomic layer deposition can not occur under 400°C. Park also compares their invention against a “conventional thermal ALD process” that uses oxygen, while Matsuda does not require oxygen to practice their thermal ALD method. Park et al. therefore does not criticize commensurate in scope with the breadth of the claims, and the recitation of paragraph [0025] itself does not criticize the deposition of films, but rather states an extent of Park’s invention. 
For these reasons, the Examiner takes the position that Matsuda discloses and renders operable TALD processes using a combination of hydrogen gas and ammonia. 
b.) Applicant asserts that one of ordinary skill would have understood that a mixture of N2 and H2 would not react with the ruthenium organometallic precursor in a process of TALD and that Matsuda does not teach the specific conditions to be used in the TALD process for successfully arriving at the use of the combination of H2 and NH3 without activation by plasma.  In other words, that Matsuda does not enable/ is operable to use a combination of the aforementioned gases in a TALD process. Furthermore, A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
Applicant’s argument concerning Park that one of ordinary skill in the art would have recognized that neither NH3 nor the gas mixture of N2 and H2 would react with the ruthenium organometallic precursor (e.g. Ru(EtCP)2 , shared between Park and Matsuda) appears misplaced. Paragraph [0025] discloses a method of depositing ruthenium films at temperatures below 400°C using a ruthenium precursor. Park further explains that the ruthenium precursor of their invention is one that takes the form of Ru(XaXb), where Xa and Xb are any one of cyclopentadienyls ([0049]). However, Matsuda’s disclosure uses precursors of a broader category than precursors that are strictly only bound by anionic ligands (e.g. Ru(DMPD)(EtCp) [0021]). The claims likewise are not bound to supply organic complexes that contains only aromatic anionic ligands and/or only alkyl ligands.  Park et al. therefore does not criticize commensurate in scope with the breadth of the claims, and the recitation of paragraph [0025] itself does not criticize the deposition of films, but rather states an extent of Park’s invention. 
	For the same reason, Harada’s criticism is specific to bis (ethylcyclopentadienyl) ruthenium reacting with solely ammonia (paragraph [0004], [0013]). Applicant’s argument that there is no reaction possible between reaction gas and the precursor in a thermal ALD process because Harada’s CVD process and generic CVD processes does not account for the fact that the mechanism of reaction between thermal ALD and CVD are different ( Matsuda ([0060] “The substrate temperature for depositing the first ruthenium metal layer can be selected where the ruthenium organometallic precursor does not undergo self-decomposition, as self-decomposition would not result in self-limiting layer-by layer growth” [hallmark of ALD method], Harada [0030], [0050] – [0053] “In the present chemical deposition method, a raw material including an organoruthenium compound as described above is vaporized by heating to generate a raw material gas, the raw material gas is transported onto a substrate surface, and the organoruthenium compound is thermally decomposed to form a ruthenium thin film”). For these reasons, the Examiner respectfully disagrees that one of ordinary skill would not consider Matsuda as non-operative. 
The Examiner also notes that, for the sake of argument, if Applicant’s arguments on the operability of Matsuda prevail, a question of at least a scope of enablement of the instant claim arises for at least claim 1’s subject matter.  Applicant discloses two working examples; Applicant’s working Example 1 ([0041]) utilizes Ru(EtCP)2 with a reaction gas of hydrogen and ammonia at a specific ratio at temperatures below 400°C. No other direction is recited within claim 1 and claims dependent on claim 1 that describe what differs from Harada and Park to enable thermal atomic layer deposition of a ruthenium film without the need for plasma or oxygen. While the working example does recite specific ratios of ammonia and hydrogen supplied, the working example is a species of the more generic method that would be also allegedly criticized by Park and Matsuda.  In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938).
c.) As a preliminary matter, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). The Examiner notes that Applicant cites Pruchnik et al.,
Organometallic Chemistry of the Transition Elements, Chapter 1, Introduction to Organometallic Chemistry, 1990, pp. 1-2 and Wikipedia “Ligand” to argue that one of ordinary skill in the art would not consider nickel alkylamidinate an organometallic compound with an alkyl group ligand. However, Pruchnik et al.  and Wikipedia were not entered into the record, and accordingly the citations of Pruchnik and Wikipedia are  considered to be argument. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965. Furthermore, contrary to Applicant’s assertions, Uehigashi considers a nickel alkyamidinate an organometallic compound (Abstract). Under the broadest reasonable interpretation of what is an organometallic compound, the plain meaning of organometallic is a compound that has organic components and metallic components. Under such an interpretation, an alkylamidinate, having carbon and methyl bonds, is an organic ligand to the nickel center. 
As stated before, the Examiner notes that the modification of Matsuda is not to use the precursor of Uehigashi, but rather why one of ordinary skill in the art would specifically use a combination of hydrogen gas [electrophilic gas] and ammonia [nucleophilic gas] in general. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
The Examiner notes that Matsuda specifically teaches that the gas used for depositing a metal film can be hydrogen, ammonia or a combination thereof. Matsuda therefore indicates that it is known that hydrogen and ammonia can be used to react with their metal precursors, i.e., there is a reasonable expectation of success in the reaction of Matsuda’s precursor with both hydrogen and ammonia gases to achieve a deposition of a metal film.
As understood by the Examiner, what is in contention is whether the motivations of Uehigashi in the context of the use of its precursor with a combination of H2 and NH3 would lead to a reasonable expectation of success in the method of Matsuda as modified by the recited facts of Uehigashi. The Examiner notes that obviousness does not require that all references are utilizing the claimed precursors, but that they are analogous to the claimed invention.
Uehigashi discloses that their invention intends to solve the problems of the formation of a Ni film by “specifying the film-forming conditions such as the film forming temperature, film forming pressure , the amount of reducing gases to be used and the ratio between the amounts of [the] reducing gases” ([0008]).  Applicant argues that the theory for modifying Matsuda is by applying ALD conditions for a different precursor with a different classification of ligand that is completely different in reactivity characteristics. However, that is a mischaracterization of the Examiner’s position. The proposed prior art combination calls for either the recognition or the modification of Matsuda (which discloses that the alkyl liganded organometallic of Matsuda may be reacted with both hydrogen and ammonia) because of the recognition of the effects of the reducing gases.  That Uehigashi examines by using an alkylamidinate precursor does not vitiate the findings and suggestions available to one of ordinary skill within the art.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Even if, for the sake of argument, there is no motivation to look to the teachings of Uegashi to modify the teachings of Matsuda, on the same teachings Matsuda motivates one of ordinary skill in the art to have specifically selected a combination of hydrogen gas and ammonia as their combination is known to be suitable, as explained in the rejection of the instant claims under 35 USC 103 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717